Name: Commission Regulation (EEC) No 371/80 of 15 February 1980 opening an invitation to tender for the mobilization of rolled oats as food aid for the League of Red Cross Societies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 40/30 Official Journal of the European Communities 16. 2. 80 COMMISSION REGULATION (EEC) No 371/80 of 15 February 1980 opening an invitation to tender for the mobilization of rolled oats as food aid for the League of Red Cross Societies Whereas provision should be made for security to be given to guarantee fulfilment of obligations arising by virtue of participation in the invitation to tender ; Whereas the German intervention agency should be made responsible for the tendering procedure in ques ­ tion ; Whereas it is important that the Commission be informed without delay of the tenders submitted in response to the invitation and of those accepted by the intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 laying down the condi ­ tions for the mobilization of cereals as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 8 May 1979 the Council of the European Communities declared that it proposed, by way of Community action, to grant the equivalent of 100 tonnes of oats in the form of 50 tonnes of rolled oats to the League of Red Cross Societies under its 1 978/79 food-aid programme ; Whereas pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 2750/75 the goods may be purchased anywhere on the Community market ; Whereas the proposed invitation to tender should be for supply of the products on the quay or in the lighter where applicable at the port of unloading ; Whereas tenders may be submitted by tenderers esta ­ blished in any Member State of the Community and may relate to products mobilized anywhere within those Member States ; whereas, in view of the currency situation in the Member States and in order to ensure that the tenders are as comparable as possible, account should be taken of the effect on each tender of the currency situation in the Member States in which the customs export formalities will be completed ; Whereas the award under the invitation to tender must be made in favour of the tenderer offering the best terms ; Article 1 1 . An invitation to tender shall be issued for the supply of 50 tonnes of rolled oats to the League of Red Cross Societies by way of Community food-aid action . 2 . The tendering procedure shall take place in the Federal Republic of Germany in one lot . The product shall be mobilized on the Community market . The product shall be loaded for departure from a Commu ­ nity port . 3 . The invitation to tender provided for in para ­ graph 1 is for supply of products on the quay or in the lighter where applicable, in the port of Callao. 4 . The successful tenderer shall deliver the products specified in paragraph 1 in sacks of 25 kilo ­ grams net according to the conditions laid down in the Annex hereto . On the sacks shall be printed a red cross, 10 x 10 cm , as well as the following : (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) OJ No L 188 , 26 . 7 . 1979 , p. 1 . ( 3 ) OJ No L 281 , 1 . 11 . 1975, p. 89 . 'Copas de avena / DonaciÃ ³n de la comunidad econo ­ mica europea / AcciÃ ³n de la lega de las sociedades de la Cruz Roja / Destinado a la distribucion gratuita en Peru / Callao'. ( 4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . 16. 2 . 80 Official Journal of the European Communities No L 40/31 However, if the tenders submitted do not appear to reflect normal market prices and costs, the interven ­ tion agency may cancel the invitation to tender. Article 5 1 . The tenderer shall give security in an amount of 12 ECU per tonne of goods. It shall be released :  in the case of all tenderers whose tenders are unsuccessful or are not accepted,  in the case of the successful tenderer, when the operations concerned have been carried out within the prescribed time limit and on submission of the original export licence duly granted and endorsed by the competent authorities of the Member State mentioned in the tender pursuant to Article 3 (2),  in the case of the successful tenderer for quantities not supplied by reason of force majeure. 2. The security required under paragraph 1 may be provided in the form of a cash deposit or of a guarantee issued by a credit institution conforming to criteria laid down by each Member State. Article 6 1 . The rolled oats referred to in Article 1 must meet the requirements contained in the Annex hereto. Oats not meeting these requirements shall be refused . 2 . Tenders for supply of the rolled oats referred to in Article 1 must relate to a product with the charac ­ teristics contained in the Annex hereto . Article 2 1 . The decision on tenders received in response to the invitation provided for in Article 1 shall be taken on 29 February 1980 . 2 . The closing date for submission of tenders shall be 29 February 1980 at 12 noon . 3 . The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than nine days before the closing date for submission of tenders. Article 3 1 . The prices offered must be expressed in the currency of the Member State in which the invitation to tender was issued . 2. Tenders must in particular mention the Member State in which the tenderer, in the event of his being declared successful, expects to complete the customs export formalities for the products concerned . 3 . For the purpose of rendering the tenders compar ­ able, the prices shall , where appropriate, be corrected by the monetary compensatory amount applicable on the closing date for submission of tenders to exports from the Member State mentioned in the tender pursuant to paragraph 2. Such correction shall be made by :  increasing prices which mention a Member State whose currency has depreciated,  reducing prices which mention a Member State whose currency has been revalued. The monetary compensatory amount shall , where appropriate, be converted into the currency of the Member State in which the invitation to tender is issued using :  in the case when the currencies concerned are kept at any given moment within a band of 2-25 % , a conversion rate resulting from their central rate,  in the other cases, the average of the spot rates of the currencies concerned recorded in the Member State in which the invitation to tender is issued during a period from the Wednesday of one week to the Tuesday of the following week being the period immediately preceding the closing date for submission of tenders . Article 7 1 . The German intervention agency shall be respon ­ sible for operations relating to the invitation to tender provided for by this Regulation . 2 . It shall forthwith communicate to the Commis ­ sion the list of firms which have responded to the invi ­ tation to tender, specifying the terms of each tender, together with the name and business name of the successful tenderer. 3 . Where the customs export formalities for the mobilized products are completed in a Member State other than that in which the invitation to tender is issued, the intervention agency of the latter Member State shall be responsible for the operations following tendering including payment to the successful tenderer. Article 4 The contract shall be awarded to the tenderer offering the best terms, taking into consideration the adjust ­ ment referred to in Article 3 (3). No L 40/32 Official Journal of the European Communities 16 . 2. 80 The information indicated above shall be forwarded by the intervention agency to the Commission imme ­ diately upon receipt. 5 . When the intervention agency responsible for the operations relating to tendering is not the interven ­ tion agency which appoints the successful tenderer, it shall send as soon as possible to the latter the informa ­ tion necessary for releasing the security. Article 8 As regards this tender, the intervention agency is auth ­ orized to make an initial payment of 80 % of the value of the quantity given in the bill of lading, on presentation of that document and subject to the taking of a security for an amount equal to the initial payment. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. In such case, the intervention agency choosing the successful tenderer shall immediately inform the inter ­ vention agency of the Member State concerned and shall supply it with all the information which it may require . Furthermore, the amount of the successful tender shall be paid after it has been converted using the average of the spot rates referred to in the second subparagraph of Article 3 (3) to the tenderer in the currency of the Member State in which the operations relating to the tendering are completed. 4. The intervention agency shall request the successful tenderer to supply the following informa ­ tion : (a) after each shipment, a certificate showing the quan ­ tities dispatched and the quality of the products ; (b) the date of the departure of the vessels, the expected date of arrival of the products at their destination ; (c) all possible contingencies which might occur during transportation of the products. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1980 . For the Commission Finn GUNDELACH Vice-President 16. 2 . 80 Official Journal of the European Communities No L 40/33 ANNEX SPECIFICATIONS Production of quick-cooking oat flakes : Raw oats : First quality high-density oats . Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam . Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished . Groats : Oat kernels to be cut, sorted and air-cleaned . Groats dampened and pre-cooked with steam, then rolled to flakes . Oat flakes : To be packaged in 25 kg bags (2 % empty bags). Bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2 ;  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/ rn 2 ;  one double-bound polyethylene internal pocket at least 0 06 mm thick ;  top and bottom seals of bag to be pasted ;  insect repellent to be applied to outside of bag . To allow for the possibility of re-bagging, the successful tenderer shall supply 2 % of new empty bags of the same quality as those containing the goods but with the printing followed by a capital letter 'R '. Quality of oat flakes : Humidity : less than 12% . Ash content : less than 2-3 % of dry matter . Crude fibre : less than 1 -5 % of dry matter. Husk content : less than 010 % of dry matter. Protein content : not less than 14% of dry matter .